COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

Cause number:                     01-13-00280-CR
Style:                            Michael Wayne Starnes
                                  v. The State of Texas
Date motion filed*:               August 23, 2013
Type of motion:                   Extension of time to file appellant’s brief
Party filing motion:              Appellant
Document to be filed:             Appellant’s brief

Is appeal accelerated?       No

If motion to extend time:
         Original due date:                               May 1, 2013
         Number of previous extensions granted:           1                Current Due date: August 26, 2013
         Date Requested:                                  September 25, 2013

Ordered that motion is:

          Granted
                     If document is to be filed, document due: September 25, 2013
                             Absent extraordinary circumstances, the Court will not grant appellant additional motions to
                     extend time
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Appellant requests an extension of time to file his brief. We grant appellant’s motion and order
          appellant’s brief be filed no later than September 25, 2013.




Judge's signature:     /s/ Rebeca Huddle
                       

Panel consists of      ____________________________________________

Date: September 3, 2013




November 7, 2008 Revision